DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been amended. Claim 3 has been cancelled. Claims 5-6 have been added. Claims 1-2 and 4-6 are now pending. This Office action is in response to amendments and arguments received on December 27, 2021. 
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1 and 5 has been amended as follows:

1. (Currently Amended) A brake control device for a vehicle, comprising: 
a motor connected to wheels; 
a hydraulic brake that generates a friction braking force based on frictional contact with a brake rotor that integrally rotates with the wheels; 
a controller that performs coordination control of regenerative brake control, in which a regenerative power generation is performed by the motor on a basis of rotation of the wheels to apply a regenerative braking force to the wheels, and hydraulic brake control, in which the hydraulic brake is operated; and 
a battery that exchanges power with the motor, wherein 
a [[the]] temperature of the brake rotor is higher than a [[the]] predetermined temperature in a [[the]] case where [[the]] input to the battery is restricted in a [[the]] state where there is the deceleration request, start power consumption of a [[the]] electric device while the friction braking force is generated, and then, when a charge state of the battery enters a state having a margin for achieving a current required deceleration level with the regenerative braking force, stop the power consumption of the electric device, reduce the friction braking force, and start the regenerative braking control.

5. (Currently Amended) A brake control device for a vehicle, comprising: 
a motor connected to wheels; 
a hydraulic brake that generates a friction braking force based on frictional contact with a brake rotor that integrally rotates with the wheels; 
a controller that performs coordination control of regenerative brake control, in which a regenerative power generation is performed by the motor on a basis of rotation of the wheels to apply a regenerative braking force to the wheels, and hydraulic brake control, in which the hydraulic brake is operated; and 
a battery that exchanges power with the motor, wherein 
the controller is configured to: 
predict a future route of the vehicle and predict a vehicle load when the vehicle travels on the predicted route, and 
in a case where it is predicted from a result of the prediction that a [[the]] temperature of the brake rotor becomes higher than a [[the]] predetermined temperature when input to the battery is restricted, set a state of charge as an input restriction threshold value for carrying out a change from the regenerative 
Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Applicant Representative William H. Mandir on January 28, 2022.
Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 are accepted, and rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Nada et al. (US20160137068 A1), herein Nada, and Oguma et al. (US 20160059843 A1), herein Oguma. 
Nada discloses a brake control device for a vehicle, as outlined in the Office Action dated October 1st, 2022. However, Nada does not disclose or suggest in a case where it is predicted from a result of the prediction that a temperature of the brake rotor becomes higher than a predetermined temperature when input to the battery is restricted, set a state of charge as an input restriction threshold value for carrying out a change from the regenerative braking control to the hydraulic brake control to be lower compared with a case where the temperature of the brake rotor is less than the predetermined temperature. Therefore claim 1 is allowable over Nada.
Further, Nada does not disclose or suggest predicting a future route of the vehicle and predicting a vehicle load when the vehicle travels on the predicted route, and in a case where it is predicted from a result of the prediction that a temperature of the brake rotor becomes higher than a predetermined temperature when input to the battery is restricted, set a state of charge 
Oguma teaches directing regenerative electric power to an electric device when a battery is in a restricted condition, as outlined in the Office Action dated October 1st, 2022. However, Oguma does not teach or suggest the limitations outlined above, and therefore claims 1 and 5 are considered allowable over Oguma.
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 1 and 5 at the time the invention was made. Therefore claims 1 and 5 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 2, 4 and 6, and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

January 28, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669